MILLIKEN, Chief Justice.
The petitioners were convicted of armed robbery in July, 1963, and now seek to mandamus the respondent-trial judge, Hon. A. J. Bratcher, to supply them the record of their trial, and to obtain their release from the penitentiary. The respondent denied the substance of their assertions and the relief requested.
On June 16, 1964, we dismissed, in Oakes v. Gentry, Judge, Ky., 380 S.W.2d 237, a similar petition couched in such generalities that no specific violation of the prisoner’s constitutional rights was indicated.
The petition for mandamus is dismissed.